United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3475
                                  ___________

Elton Ndreko,                         *
                                      *
             Petitioner,              *
                                      * Petition for Review
       v.                             * of an Order of the
                                      * Board of Immigration Appeals.
John Ashcroft, Attorney General       *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                            Submitted: December 30, 2004
                               Filed: January 11, 2005
                                ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Elton Ndreko, a citizen of Albania, petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed without opinion an
Immigration Judge’s (IJ’s) denial of asylum and related relief.1 On appeal, Ndreko
challenges the IJ’s adverse credibility determination.



      1
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003); 8 C.F.R. § 1003.1(e)(4) (2004).
       After careful review of the record, we conclude that the IJ’s decision on
Ndreko’s asylum application is supported by substantial evidence on the record as a
whole. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004)
(standard of review). The IJ discredited Ndreko’s testimony because it was vague,
meager, and inconsistent with the documentary evidence, and because Ndreko
submitted documents whose authenticity was questionable. Because it was supported
by specific, cogent reasons for disbelief, we defer to the credibility finding. See
Nyama v. Ashcroft, 357 F.3d 812, 816-17 (8th Cir. 2004) (per curiam) (deference
standard); Daiga v. INS, 183 F.3d 797, 798 (8th Cir. 1999) (per curiam) (upholding
adverse credibility finding where alien offered inconsistent testimony and submitted
questionable documents). Ndreko’s request for withholding of removal thus fails as
well. See Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999) (withholding-of-
removal standard is more difficult to meet than asylum standard).

      Accordingly, we deny the petition.
                     ______________________________




                                        -2-